NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          JAN 20 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 TATIANA Y. MIROSHNIK; et al.,                    No. 06-70816

               Petitioners,                       Agency Nos. A076-362-010
                                                              A077-378-913
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Tatiana Y. Miroshnik and her son, natives and citizens of Russia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their applications for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(2) (“Special rule for

battered spouse or child”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review de novo questions of law and claims of due process violations. Lopez-

Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir. 2005). We deny the petition

for review.

        Petitioners’ due process claim fails because the IJ did not demonstrate bias,

considered the record evidence, and properly concluded that petitioners failed to

establish that they were “battered or subjected to extreme cruelty.” See

8 U.S.C. § 1229b(b)(2)(A)(i)(I); cf. Lopez-Umanzor, 405 F.3d at 1058-59 (IJ, who

displayed overt skepticism regarding domestic violence, violated due process in

refusing to hear relevant expert testimony).

        The IJ was not required to consider petitioners’ evidence of hardship

because their failure to establish that they were “battered or subjected to extreme

cruelty” was dispositive. See 8 U.S.C. § 1229b(b)(2)(A)(i); see also Lopez-

Umanzor, 405 F.3d at 1053 (an alien who fails to establish each of the criteria set

forth in the statute is not eligible for cancellation of removal).

        Petitioners’ contention that the agency failed to consider allegations of both

battery and extreme cruelty is not support by the record.

        PETITION FOR REVIEW DENIED.


JT/Research                                 2                                    06-70816